Title: From Alexander Hamilton to George Ingersoll, 19 February 1800
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            N York Feby. 19th. 1800
          
          I have received your and opened your letter to Major Brooks of the twenty Second of January directed to my care.
          As the duties of the public Store Keeper of whom you Speak extend further than the post under your command it does not appear to me proper that he Should be put absolutely under your controul. When you are in want of our articles the regular course will be to address send a return to the Commandant of the battallion—As Major Brooks is dead you will address yourself in — to Major Brooks Hoops in the manner heretofore prescribed. The following is an extract from the General Order on the Subject of provisions. “Fresh meat will be furnished except in situations which do not admit of it, five days in the week as a  general rule. Nevertheless the respective Commanding Officers of Corps and Posts are left at liberty to vary this proportion in such manner as may be most satisfactory to those under their command, and with reasonable accommodations to particular circumstances”—
          You will govern  yourself accordingly
           Captain Ingersoll
        